Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the canted coil spring of claim 4 must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15 of copending Application No. 16556822 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratt (US 4049943 A), hereinafter Pratt.

Regarding claim 9, Pratt discloses a receiving member for use in a welding torch body comprising: 
a locking section (“An annular groove 140 about the periphery of extension 138 is adapted for locking engagement with balls 84 in the cable coupling as illustrated in broken lines in FIG. 3” column 3, line 58), 
a conductive section (18, 30, etc), 
wherein the locking section and the conductive section are configured to be attached (“tube 30 is connected to a flare fitting 36 having at one end a tubular extension 38 within tube 30, for strengthening the connection between the tube 30 and the fitting 36, and having an outside threaded adapter portion 40 at the other end” column 2, line 23).

    PNG
    media_image1.png
    646
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    788
    436
    media_image2.png
    Greyscale

Regarding claim 10, Pratt discloses the receiving member of claim 9 wherein the locking section and conductive section are mechanically attached (“tube 30 is connected to a flare fitting 36 having at one end a tubular extension 38 within tube 30, for strengthening the connection between the tube 30 and the fitting 36, and having an outside threaded adapter portion 40 at the other end” column 2, line 23).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kensrue (US 4549068 A), hereinafter Kensrue.

Regarding claim 15, Kensrue discloses a method of using a receiving member in a welding torch assembly, the receiving member including a locking section (“a threaded connection as indicated at 98” column 4, line 65), and a conductive section (“a cylindrical body 30 of electric current conducting material” column 4, line 56) wherein the locking section and the conductive section are configured to be attached (Via 92), the method comprising; 
insulating the locking member from the current path of the conductive member (“outer sleeve 92 of an insulating material” column 4, line 57), 
preventing the rotation of the locking member relative to conductive member about a central axis (98 does not rotate), 
preventing the rotation of the receiving member relative to the welding torch assembly relative to the central axis (Rotation would be prevented by at least elements 22a, 22b and 24).

    PNG
    media_image3.png
    366
    578
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt, in view of Zink (US 5984709 A), hereinafter Zink, and further in view of Kamiyama (US 6206432 B1), hereinafter Kamiyama.

Regarding claim 1, Pratt discloses a welding torch body comprising: 
a distal and a proximal end (The distal and proximal ends of 22), 
a receiving member on the proximal end of the welding torch body (“The torch coupling means of the derived torch is then inserted into sleeve 46 of the cable coupling means” column 4, line 30), 
a central axis of the receiving member (The central axis of 46), 
a plurality of locking members (84), 
an electrical connection (via 18, 30, etc.), 
a release member (“To disconnect the torches, the cover 62 of the cable coupling means is retracted again releasing the balls and the torches may simply be slipped away from the cable coupling means” column 4, line 43), 
wherein the receiving member of the welding torch body is configured to receive a lockable gooseneck, when installed in the receiving member the lockable gooseneck is prevented from movement in the axial direction by the plurality of locking members (“An annular groove 140 about the periphery of extension 138 is adapted for locking engagement with balls 84 in the cable coupling as illustrated in broken lines in FIG. 3” column 3, line 58), and provided an electrical connection between the lockable gooseneck and welding torch via the electrical connection (“Cylindrical conductive first torch coupling means 134 is threaded into the end of conductor 114” column 3, line 52); and 
by axial movement of the release member about the central axis of the receiving member the plurality of locking members can restore axial movement to the lockable gooseneck (“To disconnect the torches, the cover 62 of the cable coupling means is retracted again releasing the balls and the torches may simply be slipped away from the cable coupling means” column 4, line 43).

Pratt does not disclose:
a non-conductive coupling between a locking section and a conductive section of the receiving member, or
when installed in the receiving member the lockable gooseneck is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members.

However, Zink teaches a non-conductive coupling between a locking section and a conductive section of the receiving member (“The connector 40 has, moreover, an inner sleeve 78, an internal insulating sleeve 80 and an outer sleeve 82” column 4, line 63 and “All parts of the coupler 10 and of the connector 40 consist selectably of metal or of a suitable plastic material” column 5, line 14. Element 82 is for connecting the locking section to an electrical cable).

    PNG
    media_image4.png
    343
    553
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    348
    552
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    360
    560
    media_image6.png
    Greyscale

In view of Zink’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a non-conductive coupling between a locking section and a conductive section of the receiving member as is taught in Zink, in the welding torch body disclosed by Pratt.
One would have been motivated to include a non-conductive coupling between a locking section and a conductive section of the receiving member because a non-conductive coupling will add an extra layer of protection to the user by inhibiting the passage of electricity to the user.

Pratt, as modified by Zink, does not disclose when installed in the receiving member the lockable gooseneck is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members.

However, Kamiyama teaches when installed in the receiving member the lockable member is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members (“In the application illustrated, the socket member 12 and the plug member 120 as coupled are retained together by the locking balls 34 engaged, respectively, within the discrete recesses 122” column 9, line 29).

    PNG
    media_image7.png
    297
    694
    media_image7.png
    Greyscale

In view of Kamiyama’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include when installed in the receiving member the lockable member is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members as is taught in Kamiyama, in the welding torch body disclosed by Pratt.
One would have been motivated to include when installed in the receiving member the lockable member is prevented from movement in the radial direction about the central axis of the receiving member by the plurality of locking members because Kamiyama states “the use of the plug member 120 provided with the discrete recesses 122 for the locking balls is desirable in applications in which the fluid lines are subjected to a high level of vibration” (column 9, line 47) Therefore, use of the discrete positioning features of Kamiyama will improve resistance to vibration.

Regarding claim 2, Pratt, as modified by Zink and Kamiyama, discloses the welding torch body of claim 1, further comprising a conduction member that facilitates the electrical connection between the lockable gooseneck and the welding torch (18, 30, etc).

Regarding claim 5, Pratt, as modified by Zink and Kamiyama, discloses the welding torch body of claim 1, wherein the release member exerts a compressive force onto an interference member (74).

Regarding claims 16 and 20, Pratt discloses a method of operating a welding torch assembly comprising a central axis, a rotatable gooseneck (12) and a welding torch body (22), the rotatable gooseneck comprising a proximal end, a distal end, an electrical conduction section (138, 114, etc), and a locking feature (140), the welding torch body comprising, a proximal end, a distal end, an electrical conduction member (18, 30, etc), a plurality of locking members (84), and a release member (62), the method comprising the steps of: 
unlocking the plurality of locking members of the welding torch body (“To disconnect the torches, the cover 62 of the cable coupling means is retracted again releasing the balls and the torches may simply be slipped away from the cable coupling means” column 4, line 43), 
inserting the rotatable gooseneck into the welding torch body along the central axis and completing an electrical connection by bringing the electrical conduction section of the rotatable gooseneck and the conduction member of the welding torch body into mechanical communication (Figure 3), 
during, before or after insertion of the rotatable gooseneck, rotating the rotatable gooseneck about the central axis to achieve a desired radial orientation (“because of the cylindrical design of the couplings and the ball in groove connection thereof, the torches are rotatable” column 4, line 41), 
locking the rotatable gooseneck in the axial direction (“An annular groove 140 about the periphery of extension 138 is adapted for locking engagement with balls 84 in the cable coupling as illustrated in broken lines in FIG. 3” column 3, line 58).

Pratt does not disclose the rotatable gooseneck comprising a plurality of locking features, a non-conductive coupling, wherein the non-conductive coupling is located between the plurality of locking members and the conduction member of the welding torch body along the central axis, the method comprising the steps of: 
insulating the locking features and the plurality of locking members from electrical current, or
locking the rotatable gooseneck in the radial direction.

However, Zink teaches a non-conductive coupling, wherein the non-conductive coupling is located between the plurality of locking members and the conduction member of the body along the central axis, the method comprising the step of insulating the locking features and the plurality of locking members from electrical current (“The connector 40 has, moreover, an inner sleeve 78, an internal insulating sleeve 80 and an outer sleeve 82” column 4, line 63 and “All parts of the coupler 10 and of the connector 40 consist selectably of metal or of a suitable plastic material” column 5, line 14. Element 82 is for connecting the locking section to an electrical cable).

In view of Zink’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a non-conductive coupling, wherein the non-conductive coupling is located between the plurality of locking members and the conduction member of the body along the central axis, the method comprising the step of insulating the locking features and the plurality of locking members from electrical current as is taught in Zink, in the welding torch body disclosed by Pratt.
One would have been motivated to include a non-conductive coupling, wherein the non-conductive coupling is located between the plurality of locking members and the conduction member of the body along the central axis, the method comprising the step of insulating the locking features and the plurality of locking members from electrical current because a non-conductive coupling will add an extra layer of protection to the user by inhibiting the passage of electricity to the user.

Pratt, as modified by Zink, does not disclose the rotatable gooseneck comprising a plurality of locking features, the method comprising the step of locking the rotatable gooseneck in the radial direction.

However, Kamiyama teaches the rotatable component comprising a plurality of locking features, the method comprising the step of locking the rotatable component in the radial direction (“In the application illustrated, the socket member 12 and the plug member 120 as coupled are retained together by the locking balls 34 engaged, respectively, within the discrete recesses 122” column 9, line 29).

In view of Kamiyama’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the rotatable component comprising a plurality of locking features, the method comprising the step of locking the rotatable component in the radial direction as is taught in Kamiyama, in the welding torch body disclosed by Pratt.
One would have been motivated to include the rotatable component comprising a plurality of locking features, the method comprising the step of locking the rotatable component in the radial direction because Kamiyama states “the use of the plug member 120 provided with the discrete recesses 122 for the locking balls is desirable in applications in which the fluid lines are subjected to a high level of vibration” (column 9, line 47) Therefore, use of the discrete positioning features of Kamiyama will improve resistance to vibration.

Regarding claim 17, Pratt, as modified by Zink and Kamiyama, discloses the method of using a welding torch assembly of claim 16, wherein the welding torch body is lock and unlocked by axial movement of the release member about the central axis (“To disconnect the torches, the cover 62 of the cable coupling means is retracted again releasing the balls and the torches may simply be slipped away from the cable coupling means” column 4, line 43).

Regarding claim 18, Pratt, as modified by Zink and Kamiyama, discloses the method of using a welding torch assembly of claim 16, wherein the electrical connection between the electrical conduction section of the rotatable gooseneck and the conduction member of the welding torch body is achieved by inserting the distal end of the rotatable gooseneck into the proximal end of the welding torch body to a predefined insertion depth (Figure 3).

Regarding claim 19, Pratt, as modified by Zink and Kamiyama, discloses the method of using a welding torch assembly of claim 16, wherein the electrical connection between the electrical conduction section of the rotatable gooseneck and the conduction member of the welding torch body is maintained during the rotation of the rotatable gooseneck about the central axis (“because of the cylindrical design of the couplings and the ball in groove connection thereof, the torches are rotatable” column 4, line 41).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt, in view of Zink, in view of Kamiyama, and further in view of Storck (US 4050149 A), hereinafter Storck.

Regarding claim 3, Pratt, as modified by Zink and Kamiyama, discloses the welding torch body of claim 2. 

Pratt, as modified by Zink and Kamiyama, does not disclose wherein the conduction member is a louvered contact band.

However, Storck teaches wherein the conduction member is a louvered contact band (“a contact element or band 14 of above-mentioned louvered type” column 3, line 64).

    PNG
    media_image8.png
    295
    436
    media_image8.png
    Greyscale

In view of Storck’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the conduction member is a louvered contact band as is taught in Storck, in the welding torch body disclosed by Pratt.
One would have been motivated to include wherein the conduction member is a louvered contact band because Storck states “Connectors of louvered contact element type have the capability of maximizing current flow for a given voltage drop between a pair of terminal members by virtue of their increased surface contact area over that attainable by direct mutual engagement of such terminal members” (column 1, line 29). Therefore, including the louvered contact band taught by Storck will improve the electrical connection in Pratt.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt, in view of Zink, in view of Kamiyama, and further in view of Balsells (US 20100029145 A1), hereinafter Balsells.

Regarding claim 4, Pratt, as modified by Zink and Kamiyama, discloses the welding torch body of claim 2. 

Pratt, as modified by Zink and Kamiyama, does not disclose wherein the conduction member is a canted coil spring.

However, Balsells teaches wherein the conduction member is a canted coil spring (“a garter-type canted coil spring 115” paragraph [0036]).

    PNG
    media_image9.png
    360
    361
    media_image9.png
    Greyscale

In view of the teachings of Balsells, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the conduction member is a canted coil spring as is taught in Balsells, in the welding torch body disclosed by Pratt.
One would have been motivated to include wherein the conduction member is a canted coil spring because Balsells states “mechanical locking and connecting capabilities that canted coil spring applications provide” (paragraph [0002]). Therefore, including the canted coil spring as taught by Balsells will provide an additional non-permanent locking connection to improve the locking connection of Pratt.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt, in view of Zink, in view of Kamiyama, and further in view of Schurtenberger (US 20040068911 A1), hereinafter Schurtenberger.

Regarding claim 6, Pratt, as modified by Zink and Kamiyama, discloses the welding torch body of claim 5. 

Pratt, as modified by Zink and Kamiyama, does not disclose wherein the release member is slotted and the compressive force is created by mechanically clamping together a slot in the release member.

However, Schurenberger teaches wherein the member is slotted and the compressive force is created by mechanically clamping together a slot in the release member (“a split ring with a screw tightener is adjustably attachable” paragraph [0022]).

    PNG
    media_image10.png
    328
    381
    media_image10.png
    Greyscale

In view of Schurenberger’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the member is slotted and the compressive force is created by mechanically clamping together a slot in the release member as is taught in Schurenberger, in the welding torch body disclosed by Pratt.
One would have been motivated to include wherein the member is slotted and the compressive force is created by mechanically clamping together a slot in the release member because the configuration of Schurenberger allows the member to be “adjustably attached.” Therefore, including the features will permit adjustment of the member. The court held that adjustability, where needed, is not a patentable advance In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt, in view of Zink, in view of Kamiyama, and further in view of Herold (US 2529552 A), hereinafter Herold.

Regarding claims 7 and 8, Pratt, as modified by Zink and Kamiyama, discloses the welding torch body of claim 5. 

Pratt, as modified by Zink and Kamiyama, does not disclose wherein the release member has an upper section and a lower section that are threaded together to compress the interference member, wherein the upper section and lower section of the release member are bonded together after compressing the interference member.

However, Herold teaches wherein the member has an upper section (N) and a lower section (F) that are threaded together to compress the interference member (S), wherein the upper section and lower section of the member are bonded together after compressing the interference member (By the threads).

    PNG
    media_image11.png
    346
    341
    media_image11.png
    Greyscale

Pratt does not disclose the claimed two-piece release member configuration. However, the court has held that separability is an indicia of obviousness In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this case, the difference between the prior art and the claims is the separability of the release memeber.
	

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt, in view of Zink.

Regarding claims 11-13, Pratt discloses the receiving member of claim 9. 

Pratt does not disclose: 
wherein a current path of the conduction section of the receiving member is insulated from the locking section of the receiving member;
a non-conductive coupling; or 
an insulating member.

However, Zink teaches:
wherein a current path of the conduction section of the receiving member is insulated from the locking section of the receiving member;
a non-conductive coupling; and
an insulating member (“The connector 40 has, moreover, an inner sleeve 78, an internal insulating sleeve 80 and an outer sleeve 82” column 4, line 63 and “All parts of the coupler 10 and of the connector 40 consist selectably of metal or of a suitable plastic material” column 5, line 14. Element 82 is for connecting the locking section to an electrical cable).

In view of Zink’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein a current path of the conduction section of the receiving member is insulated from the locking section of the receiving member;
a non-conductive coupling; and
an insulating member as is taught in Zink, in the welding torch body disclosed by Pratt.
One would have been motivated to include: 
wherein a current path of the conduction section of the receiving member is insulated from the locking section of the receiving member;
a non-conductive coupling; and
an insulating member because a non-conductive coupling will add an extra layer of protection to the user by inhibiting the passage of electricity to the user.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt.

Regarding claim 14, Pratt discloses the receiving member of claim 9, wherein the locking section includes a cavity (to accommodate 138).

Pratt does not explicitly disclose wherein the locking section includes a cavity that is at least one-quarter the total length of the locking section about a central axis. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the relative dimensions of the cavity and the locking section. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the length of the cavity relative to the locking section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Izutani (US 20120125903 A1) 

    PNG
    media_image12.png
    598
    474
    media_image12.png
    Greyscale

Onitsuka (US 20020139782 A1) “insulation member 37” paragraph [0047]

    PNG
    media_image13.png
    460
    686
    media_image13.png
    Greyscale

Horton (US 3659250 A) “A plurality of electrical conductor pins 48 are mounted in wall 44 and insulated therefrom by a suitable dielectric material 50” column 2, line 44

    PNG
    media_image14.png
    289
    513
    media_image14.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762